Citation Nr: 0122505	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-00 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to Department of Veterans 
Affairs (VA) benefits based on her spouse's service.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 determination by the 
Manila, Philippines, VA Regional Office (RO), which found 
that the appellant was not eligible for VA benefits because 
her spouse, who died in July 1994, had no recognized military 
service with the Armed Forces of the United States.

For the sake of clarification, the Board notes that the 
appellant has consistently signed her name on all documents 
she has submitted to the RO, as reflected in the caption on 
the title page of this decision.  The record reflects, 
however, that from the time the RO issued a statement of the 
case in September 1990, the appellant has been addressed by a 
different first name (which appears to be an inadvertent 
substitution between the appellant's first name and the first 
name of a witness to the appellant's signature, as signed on 
many of the same documents).  The Board concludes that the 
appellant is correctly identified as shown in the caption on 
the title page, above.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.





CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991).  The issue presented in this case is 
one of status -- that is, whether the appellant's spouse was 
a "veteran" as that term is defined by statute for VA 
purposes.  A "veteran" is defined as a "person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).  For purposes of determining entitlement to VA 
benefits, "service" is deemed to include a variety of 
Philippine military service.  38 C.F.R. § 3.8.  However, such 
service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.
38 C.F.R. § 3.9(a).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.9(d).  The "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).

The claims file reflects that the appellant's spouse filed an 
application for compensation or pension (VA Form 21-526) in 
October 1972.  The appellant's spouse alleged in the 
application that he served in the Philippine Army from 
November 1941 to 1946 (which month in 1946 was not 
distinguished).  In response to the claim, the RO attempted 
to verify his alleged service by requesting certification 
from ARPERCEN.  In April 1973, ARPERCEN notified the RO that 
the appellant's spouse had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  In a May 1973 letter, the RO informed the 
appellant's spouse that his claim for compensation was 
denied, as the service records did not reveal that he had 
rendered recognized military service with the Armed Forces of 
the United States.

The appellant contends that she is eligible for VA benefits 
based on her spouse's military service in the Philippines 
during World War II.  Initially, the RO received her 
application for VA death benefits in March 2000.  She 
reported that her spouse died in July 1994.  

Pursuant to 38 C.F.R. § 3.203, the RO again attempted to 
verify the alleged service of the appellant's spouse by 
requesting certification from ARPERCEN.  In its request, the 
RO provided ARPERCEN with two spelling variations of the last 
name of the appellant's spouse.  In May 2001, ARPERCEN 
notified the RO that the appellant that "no change [was] 
warranted in [the] prior negative certification."  

Evidence furnished by the appellant in support of her claim 
includes a certificate of death, and statement from a health 
care provider, indicating that her spouse died of pulmonary 
tuberculosis in July 1994.  She also furnished her own 
affidavit, wherein she stated that her spouse sustained 
injuries during service, and had contracted malaria during 
service which was related to the pulmonary tuberculosis noted 
as the cause of his death.  An "Affidavit for Philippine 
Army Personnel" reflects that her spouse was inducted into 
the United States Armed Forces in the Far East in November 
1941, was a prisoner of war in April 1942, and was released 
from active duty in March 1945.  In a March 2000 joint 
affidavit, two service comrades of the appellant's spouse 
stated that her spouse was in active service in World War II, 
he suffered injury and illness during his service, and was a 
prisoner of war in April 1942.  In regard to the appellant's 
lay statements, and the affidavits from the Philippine Army 
and her spouse's comrades, the Board finds that, because 
those statements and affidavits do not comport to the 
requirements of 38 C.F.R. § 3.203, as set forth above, they 
are not competent to establish that the appellant had active 
military service with the United States Armed Services.  

Moreover, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro, 2 Vet. App. at 532.  In addition, the 
Court found that "service department findings are binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant's spouse.  Inasmuch as the United States service 
department's certification is binding on VA, the Board 
concludes that the appellant's spouse is not considered a 
"veteran" for purposes of entitlement to VA benefits and 
has not attained status as a veteran.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

The Board also finds that, based on the RO's above-noted 
efforts in obtaining pertinent evidence, and because the 
appellant has since submitted no service department documents 
in support of her claim, or any further information different 
from that previously submitted to ARPERCEN that would warrant 
a request for re-certification, see Sarmiento v. Brown, 
7 Vet. App. 80 (1994), VA has fulfilled its duty under 38 
C.F.R. § 3.203(c).

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  VA has also revised the 
provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000). 

In the instant case, the Board finds that VA's duties under 
the VCAA have been fulfilled, to include the implementing 
regulatory provisions of 38 C.F.R. § 3.159. 
The record reflects that the RO informed the appellant by the 
September 2000 Statement of the Case that the U.S. Department 
of the Army had certified that her spouse had no recognized 
military service and that this determination was binding on 
VA.  This is essentially the same rationale for the Board's 
decision herein.  It is also noted that the Statement of the 
Case included a summary of the applicable statutory and 
regulatory provisions pertinent to this case.  Further, as 
noted above, the appellant has since submitted no United 
States service documents in support of her claim, or any 
further information different from that previously submitted 
to U.S. Department of the Army, which would warrant a request 
for recertification.  Moreover, since this claim has been 
denied as a matter of law, the benefit of the doubt doctrine 
is not for application in the instant case.  Also, as the law 
and not the facts is dispositive in this case, there does not 
appear to be any reasonable possibility that any additional 
assistance would aid in substantiating the appellant's claim.  
See 38 U.S.C.A. § 5103A(a)(2).  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  Thus, the Board concludes 
that further development and further expending of VA 
resources is not warranted.  


ORDER

As the appellant's spouse did not have recognized military 
service, the benefit sought on appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

